      Case: 1:19-mj-04114-JDG Doc #: 1-1 Filed: 06/12/19 1 of 4. PageID #: 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO


IN THE MATTER OF THE ARREST OF:                      )
TOBY C. LEWIS                                        )
                                                     )                 0--'*
                                                             Case No. ___________________
                                                     )


       I, Casey T. Carty, being first duly sworn, hereby depose and state as follows:



                                            Affidavit

       I, Casey T Carty, a Special Agent (SA) with the Federal Bureau of Investigation (FBI),
Cleveland Division, being duly sworn, depose and state as follows:

       1. I have been employed as a Special Agent of the FBI since April 2004, and am

           currently assigned to the FBI’s Cleveland Division. While employed by the FBI, I

           have conducted investigations of numerous federal criminal offenses including white

           collar crimes, crimes against children, violent crimes and narcotics offenses. I have

           gained experience through training at the FBI Academy and everyday work related to

           these types of investigations.

       2. I am an “investigative or law enforcement officer” of the United States within the

           meaning of Section 2510(7) of Title 18, United States Code, and empowered by law

           to conduct investigations of, and to make arrests for, offenses enumerated in Section

           2516 of Title 18, United States Code.

       3. This affidavit is being submitted for the limited purpose of establishing probable

           cause that Toby C. Lewis, age 24, of Elyria, OH has violated Title 21 U.S.C. Section

           841(a)(1) and (b)(1)(C) [distribution of controlled substances], and Title 18 U.S.C.

           Section 924(c) [use of a firearm in relation to a drug trafficking offense]. The
Case: 1:19-mj-04114-JDG Doc #: 1-1 Filed: 06/12/19 2 of 4. PageID #: 3



   statements contained in this affidavit are derived from information provided to me by

   members of the Elyria Police Department (EPD) as well as my own investigation of

   this matter. This affidavit does not include every fact known to me regarding this

   investigation, but will seek to summarize relevant information.


                                 Probable Cause

4. In May 2019 members of the Elyria Police Department (EPD) Narcotics Bureau

   began a drug investigation into alleged drug trafficking of Toby C. Lewis. This

   investigation made use of controlled purchases of narcotics from Lewis in which a

   Confidential Informant (CI), acting under the direction and control of law

   enforcement, purchased suspected fentanyl from him.

5. On June 3rd, 4th, and 5th, 2019, a CI purchased small quantities of suspected fentanyl

   from Lewis on behalf of law enforcement. Prior to each controlled purchase, Lewis

   was observed leaving his apartment complex at 2425 W River Rd N, Elyria, OH and

   driving a rented black 2018 Jeep bearing Virginia tag UVF 8379 to meet with the CI.

   Each meeting was captured via a covert audio/video recording device carried by the

   CI, and Lewis is clearly visible in each recording. In each instance, the drugs sold by

   Lewis to the CI weighed less than one gram and field tested positive as fentanyl.

6. Based on the drug investigation involving the controlled purchases of suspected

   fentanyl from Lewis described in Paragaph 5, EPD sought a warrant authorizing a

   search of his apartment and vehicle from the Lorain County Court of Common Pleas.

   This warrant was signed by Judge Chris Cook of the Lorain County Court of

   Common Pleas on June 5, 2019, and authorized a search of Lewis’s apartment at
Case: 1:19-mj-04114-JDG Doc #: 1-1 Filed: 06/12/19 3 of 4. PageID #: 4



   2425 W River Rd N, Apt 115, as well as the rented 2018 Jeep which he was observed

   driving. Lewis resided at this apartment along with his girlfriend and her mother.

7. On June 6, 2019, a search team consisting of members of the EPD Narcotics Bureau,

   the EPD Detective Bureau and I executed the search warrant on Lewis’s apartment

   and vehicle. Numerous items of evidence were located in both the vehicle and the

   apartment. In the Jeep, the search team located a baggie approximately 14.3 grams

   which field tested positive for the presence of cocaine, two baggies weighing

   approximately 13.53 grams in total which field tested positive for the presence of

   fentanyl, and (3) narcotic tablets. In the apartment, the search team located (2) digital

   scales of the type commonly used by drug traffickers and $1470 in cash in the

   bedroom used by Lewis. Included in the $1470 was $50 worth of police buy money

   from the controlled buys described in Paragraph 5. In the bedroom used by Lewis’s

   girlfriend’s mother, the search team located a Glock Model 23, .40 caliber pistol with

   a loaded 22-round extended magazine bearing serial number SBK010.

8. During the execution of the search warrant, Lewis was advised of his rights pursuant

   to Miranda, and he agreed to speak with Detectives on scene. Lewis spoke with

   Detectives and me on scene, and continued to speak with us after he was transported

   from his apartment back to EPD. In summary, Lewis stated the following:

9. Lewis admitted that the pistol, which he identified as a Glock 23 with an extended

   magazine containing 22 rounds, was his and that he kept it for protection. He

   admitted that because many people knew of his involvement in drug trafficking, he

   needed a gun for protection of his stash (of drugs), his money, and his family. He

   admitted ownership of the crack cocaine, heroin and Percocets located in the rented
Case: 1:19-mj-04114-JDG Doc #: 1-1 Filed: 06/12/19 4 of 4. PageID #: 5
